13-16
         Liu v. Holder
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A087 790 828
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of July, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                DENNY CHIN,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       JUN BO LIU,
14                Petitioner,
15
16                       v.                                     13-16
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Keith S. Barnett, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Francis W. Fraser, Senior
27                                     Litigation Counsel; Christina J.
28                                     Martin, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is GRANTED.

 5          Jun Bo Liu, a native and citizen of the People’s

 6   Republic of China, seeks review of a December 6, 2012,

 7   decision of the BIA affirming the July 14, 2011, decision of

 8   Immigration Judge (“IJ”) Mary M. Cheng, which denied his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Jun Bo

11   Liu, No. A087 790 828 (B.I.A. Dec. 6, 2012), aff’g No. A087

12   790 828 (Immig. Ct. N.Y. City July 14, 2011).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15          We have reviewed the IJ’s decision as modified by the

16   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

17   520, 522 (2d Cir. 2005).    The applicable standards of review

18   are well established.    See Yanqin Weng v. Holder, 562 F.3d

19   510, 513 (2d Cir. 2009).    Liu did not challenge the denial

20   of withholding of removal or CAT relief in his brief to this

21   Court; accordingly, we address only his asylum application.

22           The BIA did not review the IJ’s adverse credibility

23   determination, because she concluded that Liu did not

                                    2
 1   sustain his burden of proof for failure to offer adequate

 2   corroboration.   Under the REAL ID Act, the agency may

 3   require corroboration despite otherwise credible testimony,

 4   and deny an application based on the failure to provide such

 5   corroboration, if the IJ’s opinion identifies the relevant

 6   evidence and explains why such evidence is reasonably

 7   available.   8 U.S.C. § 1158(b)(1)(B)(ii); see Yan Juan Chen

 8   v. Holder, 658 F.3d 246, 251-53 (2c Cir. 2011).

 9       Liu alleged three distinct claims for asylum: (1) in

10   2007, in his home province of Hebei, he had been detained

11   and beaten after he refused to pay the corrupt officials who

12   were attempting to extort money from him in exchange for a

13   new-business permit; (2) in May 2008, also in Hebei, he was

14   fined after the birth of his second daughter because he

15   violated the family planning policy, and escaped

16   sterilization only by fleeing his home; and (3) after he

17   fled, in December 2008, in Shanghai, he was again detained

18   and beaten after he joined a protest against corrupt

19   officials.   The IJ supported her adverse credibility

20   determination by pointing to problems with Liu’s evidence

21   that affected all three of his claims, including




                                   3
 1   inconsistencies, and implausible and vague testimony.1

 2   However, she discussed corroboration only with regard to

 3   Liu’s extortion claim.   She indicated that Liu should have

 4   submitted evidence to corroborate his claim that he had

 5   attempted to start a business, such as letters from his

 6   business partners or receipts for business expenses.     The IJ

 7   did not discuss corroboration with regard to Liu’s two other

 8   claims.   Moreover, the BIA did not discuss corroboration

 9   with regard to Liu’s family planning and anti-corruption

10   claims; it rested the dismissal of Liu’s appeal solely on

11   the IJ’s finding regarding corroboration of Liu’s extortion.

12       Because the agency did not identify the corroborating

13   evidence that Liu should have provided in support of two of

14   his three claims, did not explain why that evidence would be

15   reasonably available, and did not give Liu an opportunity to

16   demonstrate that the evidence was not reasonably available,

17   the BIA’s decision cannot be sustained.   See 8 U.S.C.

18   § 1158(b)(1)(B)(ii), Yan Juan Chen, 658 F.3d at 252-54.     As


           1
            An independent review of the record suggests that
       substantial evidence supports the IJ’s adverse
       credibility finding, as there were numerous
       inconsistencies in Liu’s evidence, and his testimony was
       at times implausible and at times vague. The BIA did not
       explain why it did not affirm the IJ’s credibility
       finding, nor did it point to any errors in that finding.
                                   4
 1   a result, we remand the petition to the agency for

 2   consideration of whether Liu adequately corroborated his

 3   family planning and anti-corruption claims, or for the BIA

 4   to consider the IJ’s credibility determination.

 5       For the foregoing reasons, the petition for review is

 6   GRANTED.   As we have completed our review, any stay of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot.    Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15
16




                                    5